Citation Nr: 1725851	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-19 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served on active duty from July 1990 to July 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, with denied the claims of entitlement to service connection for a low back disorder and asthma.

In August 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  Asthma was not noted on the July 1989 entrance examination.

2.  The Veteran's asthma did not manifest during service and was not caused by service.

3.  The Veteran is not a credible historian.

4.  A low back disability did not have onset during service, arthritis of the thoracolumbar spine did not manifest to a compensable degree within one year of separation from service, and a low back disability is not otherwise shown to be related to military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for asthma are not all met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for establishing service connection for a low back disability are not all met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and private treatment records are associated with the claims file.  Following the August 2016 hearing, the Board held the record open for 60 days to allow the Veteran to submit additional medical evidence pertinent to his claims; the Board received such evidence in September 2016.  Although not required in this instance, the Veteran included a statement waiving consideration of the evidence by the agency of original jurisdiction (AOJ).  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial (AOJ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless a claimant or his/her representative requests in writing that the AOJ initially review such evidence).  38 C.F.R. § 20.1304 (2014).

The Veteran was not provided VA examinations with respect to the claims of service connection for asthma and a low back disorder.  VA has no duty to provide such examinations because the evidence does not establish an in-service back injury or disease or in-service asthma or manifestation of a disease within a relevant presumptive period.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Criteria and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


A. Asthma

The Veteran contends that a preexisting asthma disability that he had since childhood was aggravated by his military service.

Pertinent to his contention, Federal law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2016).  To rebut the presumption of soundness, there must be clear and unmistakable evidence both that the disorder at issue preexisted entry into service and a lack of in-service aggravation of the disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Both prongs (the existed prior to service prong and the aggravated by such service prong) must be shown to have been satisfied by clear and unmistakable evidence.  The clear and unmistakable evidentiary standard is an onerous one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Atkins v. Derwinski, 1 Vet. App. 228, 232 (1991)). 

As the presumption of soundness applies only to the in-service element of service connection, a finding of no in-service manifestation renders further discussion of the presumption of soundness unnecessary and improper.  Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).

Turning to the elements necessary to establish service connection for asthma, the Board finds that the first element, a current disability, is established because competent medical evidence of record from the Veteran's private physician documents a current asthma disability.  See Shedden, 381 F.3d at 1167.  Specifically, the Veteran presented as a new patient to N. Pierson, M.D., in December 1999.  He reported a history of asthma, adding that he had not required medications in years.  The impression was wheezing, history of asthma.  He received a prescription for Albuterol MDI (metered-dose inhaler) to take as needed.  During follow-up treatment in January 2000, the Veteran reported complete resolution of wheezing, cough, and shortness of breath.  The impression was bronchospasm, resolved; he was advised to continue Albuterol MDI as needed.  In August 2002, the Veteran reported to Dr. Pierson that he had used his Albuterol inhaler only two to three times per year.  The impression was asthma.  Subsequent private treatment records reflect ongoing evaluation and treatment for asthma. 

Considering the Veteran's condition upon entrance to military service, his July 1989 entrance examination report reflects that his lungs and chest were normal on clinical evaluation.  A diagnosis of asthma was not noted on his entrance examination.  

The Veteran's service treatment records are silent for complaints, diagnosis, or treatment related to asthma.  In his July 1989 enlistment report of medical history, he denied currently or ever having asthma, shortness of breath, or chronic cough and denied any current medications; he did disclose being allergic to pollen and excessive dust.  A physician's summary elaborated that pollen and dust caused sneezing and watery eyes, and the Veteran was not receiving any treatment.  In July 1990 and January 1992 dental health questionnaires, the Veteran again denied currently or ever having asthma.  In subsequent dental health questionnaires, however, he endorsed a history of asthma, stating in December 1992 that he had it "as a child" and it was "not a problem now."  In each dental health questionnaire, he also denied taking medications, except in June 1994 when he was being treated for a strep throat infection.  Treatment records dated in August 1991 and August 1993 document that the Veteran was physically qualified or fit for full duty.  

In a June 1994 separation report of medical history, the Veteran reported a history of asthma and hay fever.  He indicated he was "in good health" and "taking no medication."  He reported he "[h]ad asthma as a child - outgrew it.  Had slight sinus problems."  He denied a history of shortness of breath or chronic cough.  He identified his usual occupation as "communication, wireman."  On separation examination the same day, the Veteran's lungs and chest were reported as normal; his rating or specialty was identified as "2512 Wireman."  

As noted above, a December 1999 post-service treatment record documents the Veteran's account to Dr. Pierson of having a history of asthma for which he had not required medications in years.

In his March 2012 notice of disagreement (NOD), the Veteran stated he "fought through occasional asthma attacks" to prove he could be the "best Marine possible" and did not seek treatment because he "thought it was a sign of weakness."  In his June 2013 substantive appeal, he related that his recruiter advised him not to mention having asthma.  He described having asthma "flare ups" during active duty, but he "would push through, using over-the-counter medicines" because he did not want to appear weak or be ostracized by others.   

During the August 2016 hearing, the Veteran testified that his grandmother treated his asthma with home remedies as a child, and he used over-the-counter Primatene as a teenager.  He stated that his last asthma symptoms prior to military entrance occurred in January 1990.  He recalled that during service a Marine friend with asthma had been ostracized because he could not complete missions humping 25 miles up and down the mountains and through beach sands in Hawaii.  The Veteran stated he did not want to "go through that" and testified, "I would complete the missions that we had, be it cold weather training, be it humping through beach sand, be it humping up and down those mountains over there.  Whenever I got done and nobody was around, I would take my (indiscernible) of Primatene just to make it through."  In addition to 25-mile humping missions with 60 pounds on his back, he testified that working on Humvees and inhaling fumes triggered asthma attacks.  

Regarding the lack of complaints or treatment for asthma during service, the Veteran explained that he disclosed his history of asthma to a recruiter, but he "camouflaged [his] asthma as sinus" on his entrance examination based on the recruiter's recommendation.  He reported having a "few episodes of attacks, but I was good at masking it."  He added that while he had a "few attacks" in boot camp, because he was in shape, he "fought through it."  He testified that he purchased over-the-counter Primatene during service.  Explaining his disclosure at separation of having had asthma as a child and outgrowing it, he stated he did not report having ongoing asthma symptoms since childhood because he was "ignorant" and not thinking about the future.

Finally, the Veteran testified that he first sought treatment for asthma after service around 1995 when he began seeing Dr. Pierson because he "was still having some bad attacks."  The record was held open for 60 days to allow the Veteran to submit any records from Dr. Pierson dating to 1995.

In an August 2016 letter, Dr. Pierson characterized the Veteran's history of asthma as follows:

He has had early onset asthma since early childhood.  During his service in the military..., he recalls being exposed to elements that clearly aggravated his asthma such as fuel and/or industrial chemicals or fumes, and cold weather training.  Although I did not evaluate him during that time, one can reasonably conclude that those elements during his military service could have directly responsible [sic] for worsening of his condition.

Based upon all relevant evidence of record, the Board finds that the Veteran's current asthma disability did not manifest during military service.

Initially, the Board acknowledges that the Veteran is competent to describe symptoms of asthma such as wheezing, shortness of breath, or coughing and to describe events experienced such as 25-mile humping missions or inhaling fumes.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that non-expert witnesses are competent to report that which they have observed with their own senses).  

In addition to considering competence, the Board has an obligation to evaluate the credibility and probative weight or value of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Credible testimony is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (internal citations omitted).  

On its face, the Veteran's assertion that he avoided reporting symptoms of asthma in service because he did not want to appear weak or be ostracized by others is plausible.  In this regard, his service treatment records tend to accord with this assertion because the only documented medical complaints or treatment during his four years of service occurred in January 1994 and June 1994 when he was treated for strep throat.  Thus, the Board finds this assertion credible.

However, other testimony by the Veteran and documents submitted in support of the claim are internally inconsistent, inconsistent with other evidence of record, and implausible.  As a result, for the following reasons, the Board finds that the Veteran is not a reliable or credible historian with respect to experiencing asthma symptoms or flare-ups in service or ongoing asthma symptoms since separation from service.  

First, while the Veteran testified that he camouflaged his history of asthma at enlistment by disclosing a sinus problem instead, the Board observes that, in fact, he denied a history of sinusitis; frequent or severe headaches; and ear, nose, or throat trouble at enlistment.  His sinuses were also documented as normal on clinical evaluation at enlistment.  The inconsistency between his testimony and military entrance medical documents may suggest difficulty accurately recalling the facts from that time or that he did not intend to camouflage any asthma as asserted.  Notably, he did report a history of sinus problems and listed "sinus-sneezing-runny nose" under "allergies" in a July 1990 dental health questionnaire after he had begun his military service.  

Second, the Veteran's testimony that he fought through asthma attacks while humping 25 miles appears to be inconsistent with his in-service statements denying contemporaneous asthma symptoms, service treatment records documenting his fitness for duty and normal lungs and chest, and other testimony describing his physical fitness during service.  In other words, while the Veteran testified about activity triggering asthma attacks, other documents and testimony support the conclusion that he did not experience asthma during service.

Also, regarding his testimony about asthma attacks triggered by inhaling fumes while working on Humvees, the Board observes that his account of working on Humvees appears to be inconsistent with the occupational specialty of communications wireman documented in his service treatment records.  Furthermore, the Veteran's numerous documented reports of not taking any medications (except penicillin for strep throat) along with objective medical findings reflecting normal lungs and chest and his fitness for full duty tend to support the conclusion that he did not experience asthma symptoms in service more than his remote assertion that various exercise activities and inhaling fumes triggered such symptoms.   

Third, the Veteran's testimony and recollection that he first sought treatment for asthma symptoms after service from Dr. Pierson around 1995 is inconsistent with the December 1999 medical record authored by Dr. Pierson, which indicates the Veteran was a new patient at that time.  In turn, his report to Dr. Pierson that he had not required medication for his asthma in years impacts negatively on the credibility of his remote assertions that he experienced asthma in service and treated it in secret with over-the-counter Primatene.  Instead, his report to Dr. Pierson that he had not required medication for asthma in years is consistent with his relatively contemporaneous lay statements documented in his service treatment records that he had outgrown asthma, it was not a problem now, and he was taking no medications.

Finally, the Board finds more credible the Veteran's internally consistent reports made contemporaneously with his military service that his reported history of asthma occurred "as a child" and was "not a problem now" than his remote assertions made more than 15 years later in support of his claim for VA compensation benefits that he experienced asthma in service.  Notably, his in-service statements that his reported asthma was not a problem are internally consistent and appear consistent with examination reports during service, which documented normal chest and lungs and his fitness for full duty.  

In summary, the Board finds that the evidence of record appears to reflect a change in the Veteran's account: he denied a history of asthma at military entrance; he later disclosed a history of childhood asthma, but denied any current symptoms; he denied taking medications throughout his military service except when treated twice for strep infections; he first received treatment for asthma after service in December 1999 and reported he had not required medication for years for his history of asthma; then he reported that he camouflaged his asthma at military entrance, experienced asthma attacks during service, took over-the-counter Primatene in secret during service, and reported seeking treatment for asthma approximately one year after separation from service.  Based on the foregoing, the Board finds that the preponderance of against a finding that the in-service element is met with regard to manifestation of any asthma during service.

The only medical opinion to address whether the Veteran's current asthma is related to military service is the August 2016 statement from Dr. Pierson.  Here, Dr. Pierson opined that the Veteran's reported exposure to "fuel and/or industrial chemicals or fumes, and cold weather training" during service could have been responsible for worsening his asthma.  However, this opinion is of no probative value as it depends on facts not shown in the record.  That is, there is no evidence of what, if any, fumes or chemicals the Veteran encountered during service.  Moreover, the Board has concluded that the Veteran experienced no symptoms during service so Dr. Pierson's opinion is based on facts that are not accurate.  As the factual underpinning of Dr. Pierson's opinion is incorrect - i.e., he had no symptoms of asthma so he had no worsening symptoms of asthma during service, the opinion is of no value and does not rise to the level of triggering VA's duty to obtain a medical opinion.  

In summary, the preponderance of the evidence shows that the Veteran's current asthma did not manifest during service and was not caused by an event, injury, or disease in service.  Therefore, the appeal must be denied as to entitlement to service connection for asthma.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


B. Low Back Disorder

The Veteran contends that he has a current low back disorder, claimed as lower back pain, which began in 1990 during military service.

Pertinent to this claim, Federal law provides that certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

The Veteran's service treatment records are silent for complaints, diagnosis, or treatment related to back problems.  In reports of medical history at enlistment in July 1989 and at separation in June 1994, the Veteran denied currently or ever having recurrent back pain and denied having ever worn a brace or back support; he also denied having had any illness or injury other than those already noted.  Corresponding medical examination reports documented a normal spine on clinical evaluation.

Post-service private treatment records from N. Pierson, M.D., dated from December 1999 to January 2011 are entirely silent for complaints of back problems.  Instead, during numerous reviews of systems and with one exception, the Veteran denied having any myalgias, arthralgia, back pain, or stiffness.  Reported examination findings on musculoskeletal examination included no deformity or scoliosis noted with normal posture and gait.  The one record that documents myalgias in December 2006 reflects that the Veteran also endorsed productive cough, fever, and dyspnea.  The impression was upper respiratory infection; asthma flare; possible pneumonia.

Given this evidence, the Board concludes that the preponderance of evidence is against a finding that the Veteran had any in-service back injury or disease.  The in-service element is therefore not met.  

The Board has not ignored the other evidence of record, but, as the in-service element is not met, the evidence going to a nexus is of no probative value.  In his March 2012 NOD, the Veteran asserted that he had "lower back pain that stemmed from time spent as a Marine.  My former chiropractor told me so while I was under his care in 2006; unfortunately, he's with another office now and has no recall.  The office he left has no record of my treatments with him."  He further explained in his June 2013 substantive appeal, that the records from his former chiropractor, Dr. Richardet, could not be traced because he moved to another practice and the former office did not retain the records.  He reiterated that he injured his back during service and still had chronic back pain.

In August 2016, the Veteran testified that his military occupational specialty (MOS) in service was communication/wireman and that a "lot of strenuous activity" as a Marine "precipitated [his] back pain," such as wearing 60-pound packs, cold-weather trainings, and sleeping on frozen ground.  He stated that he started having intermittent back pain during service, but did not go to sick call because he did not want to be ostracized or to miss any mission.  He reported denying ever having recurrent back pain at separation because he did not want to be viewed as weak, he was "pretty ignorant," and "had no idea" about VA.

He testified that he first experienced severe back pain after service in 2004 and went to a chiropractor for approximately six months.  He indicated that the chiropractor surmised that the Veteran had been in the military and told him that x-rays revealed "degenerative disc."  However, the Veteran reiterated that those records had been destroyed.  Regarding the 10-year period between separation from service and first seeking treatment for back pain in 2004, the Veteran testified that he had occasionally taken over-the-counter medications for back pain and eventually visited a masseuse.  He testified that the day after he had a full-body massage, his whole back went out at work, and his chiropractor told him the masseuse "opened up a can of worms." 

Within the 60-day period in which the record was held open after the hearing to allow the Veteran to submit additional evidence in support of his claim, he submitted a September 2016 chiropractic evaluation report from A. Richardet, D.C.  The Veteran reported that his lumbar and thoracic spine "felt worse since the last visit."  Dr. Richardet indicated that lumbar and thoracic radiographs were taken, but did not include the results in his report.  Following the examination, the diagnosis was intervertebral disc degeneration and segmental and somatic dysfunction of the lumbar and thoracic regions.  Dr. Richardet indicated that he first examined the Veteran in 2004 and "noted segmental dysfunction, along with early degenerative changes.  He said in 2004 that his injuries came from his military service and has [sic] progressively gotten worse."  He remarked that the Veteran's back problem had progressed moderately since 2004.  He concluded, stating, "I do not have access to his files from 2004 to verify side by side, but his degeneration is the type that takes years to develop."

Assuming the Veteran does currently have low back intervertebral disc degeneration or arthritis as reported by Dr. Richardet, the Board nonetheless finds Dr. Richardet's medical opinion insufficient to support the claim of entitlement to service connection for a low back disorder or to trigger VA's duty to provide a medical examination or obtain an opinion.  In this case, the Veteran stated in March 2012 that Dr. Richardet had no recall of telling the Veteran that any current back problem was related to his military service and that the chiropractic treatment records had been destroyed.  In his September 2016 correspondence, Dr. Richardet himself reiterated he did not have access to the 2004 treatment records when he evaluated the Veteran's back problems.  However, Dr. Richardet now apparently could recall what the Veteran "said in 2004 that his injuries came from his military service."  

Dr. Richardet's opinion insufficient because the opinion appears to be based solely on what the Veteran "said in 2004,", which, given the facts of this case, the Board finds not credible.  Essentially, Dr. Richardet's statement regarding service is based on incorrect facts - that the Veteran had a back injury or disease during service - and is thus of no probative value.  

The Board also considered the claim under the provisions for presumptive service connection for chronic diseases.  However, because the evidence fails to demonstrate that any lumbar or thoracic spine arthritis manifested to a compensable degree within one year of separation from service, the claim must be denied on this basis.  38 C.F.R. §§ 3.307, 3.309.

Therefore, service connection for a low back disability is not warranted on any basis.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for a low back disorder is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


